DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26th, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first transmission assembly”, “a second transmission assembly” and “a third transmission assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 – 7 and 9 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not illustrate or describe “a second food material processing tool” as recited in amended claim 1 rather the specification and figures disclose only a transmission shaft, 330 and a (singular) food material processing tool, 320 embodied as a rotary cutter with different end portions, transmission tooth portion, 332 and rotary positioning shaft, 3104. The transmission shaft is not disclosed as a second food material processing tool and the only elements capable of performing food material processing are the rotary cutter, 320 and rotary cutter head, 420. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 – 7 and 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear if the “second food material processing tool” mountable in the first food material processing module and the “transmission shaft” also mountable in the first food material processing module are two distinctly recited elements or if they are both referencing each other. For the purposes of compact prosecution, the second food material processing tool is read as the transmission shaft. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pommerel (European Patent Office Application No. EP 2 085 005 A1; English translation provided through Espacenet). 
Regarding claim 1, while it is unclear what is being claimed in regards to the recitation of “a second food material processing tool”, the claim is examined under its broadest reasonable interpretation, see paragraph 11 above in this office action. 
Pommerel teaches a multifunctional food processor (Pg. 2, [0005], lines 45 – 46), comprising:
a host module (1), 
a first food material processing module (2) installed on the host module (Pg. 4, [0020], lines 156 – 158; Fig. 1, 3) and configured to be driven by the host module (Pg. 5, [0024]), and
a second food material processing module (4; see top of Fig. 1 where cover 4 is the second food material processing module) configured to be driven by the first food material processing module (Pg. 5, [0025] and Pg. 7, [0036]);
a first food material processing tool (9) mountable in the first food material processing module (2); 
a second food material processing tool (7) mountable in the first food material processing module (2), and 
a transmission shaft (7) mountable in the first food material processing module (2);
wherein the first food material processing module (2) comprises a cooking cup (container, 2), the second food material processing module (4) comprises a base covered above the cooking cup (see modified Fig. 2), a rotary cutter head (8) installed on the base and an upper cover covered above the base (see modified Fig. 2),
one end of the transmission shaft (7, 70) is provided with a first transmission assembly (5; modified Fig. 2, 3) for transmitting power of the host module (1) to the second food material processing module (4), and one end of the first food material processing tool (9) is provided with a rotary positioning shaft (72, 102; Fig. 2), one end of the second food material processing tool (7) is provided with a second transmission assembly (5; modified Fig. 2, 3) for transmitting power of the host module (1) to the second food material processing module (4), a bottom of the rotary cutter head (8) of the second food material processing module (4) is provided with a third transmission assembly (6, 74; see modified Fig. 2, 3), which is engagable with the first transmission assembly and is engageable with the second transmission assembly (5; see modified Fig. 2, 3).
Regarding the first and second transmission assemblies claim 1, both are mapped to element 5 of Pommerel because the transmission shaft (7, also  the second food material processing tool) also forms the first food material processing tool (9) thus both have the same first and second transmission assembly (5; see modified Fig. 2, 3).
Regarding “a first mode”, “a second mode”, and “third mode” recitations in claim 1, only physical structures are required items of the claimed invention, modes are manners of using or positions of movable parts relative to another. Pommerel teaches all structural limitations of claim 1, thus Pommerel’s multifunctional food processor is capable of being used in a first and a second mode (see Pg. 2. [0005], lines 45 – 46 and Fig. 3 showing processor components are removable and can be provided with a food material processing tool 7, 9 and/or just a transmission shaft 7, 70; See [0007] and [0020]) (Fig. 3 shows grating disc/rotary cutter, 8 with perforations that allow material grated by rotary cutter head, 8 of the second food material processing module, 4 to be further processed by the first/second food material processing tool, 7, 9 of the first food material processing module, 2). 

    PNG
    media_image1.png
    674
    705
    media_image1.png
    Greyscale

Modified Fig. 2

    PNG
    media_image2.png
    1152
    1431
    media_image2.png
    Greyscale

Modified Fig. 2, 3
Regarding claim 3, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), where the host module (1) is horizontally placed (Fig. 4), the first food material processing module (2) is installed and placed above the host module (1) (Pg. 4, [0020], lines 156 – 158), and the second food material processing module (4; see top of Fig. 1 where cover 4 comprises a second food material processing module) is installed and placed above the first food material processing module (Pg. 4, [0020], lines 147 – 149) (Fig. 3 shows the host module being horizontally placed, with the first food material processing module (2) being installed on top of host module and the second food material processing module (4) being installed on the first food material processing module (2).
Regarding claim 5, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), wherein the host module (1) comprises a housing (12), a driving motor (100) provided in the housing (Fig. 2), and a driving shaft (102) driven by the driving motor (Pg. 6, [0028]) and extending upward from the housing (Pg. 6, [0028], line 209; Fig. 2), the first food material processing module (2) is placed above the host module (1) (Pg. 4, paragraph [0020], lines 156 – 158; see Fig. 3), and the driving shaft (102) extends upward into the cooking cup (2) of the first food material processing module (2; see Fig. 2 and 3).
Regarding claim 6, Pommerel teaches a multifunctional food processer (Pg. 2, paragraph [0005], lines 45 – 46), wherein the third transmission assembly is an engaging tooth portion (6, 74; Pg. 5, [0025]; modified Fig. 2, 3), and the first transmission assembly and the second transmission assembly are each a transmission tooth portion (5; modified Fig. 2, 3) that is engagable with the engaging tooth portion (6, 74) for transmission (Pg. 5, paragraph [0023]; Fig. 2) (see modified Fig. 1, 2, and 3).
Regarding claim 7, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46), wherein a center of a bottom of the rotary cutter head (8) in the second food material processing module (4) is provided with a concave central hole (Fig. 3), the top end of the food material processing tool (7, 9) of the first food material processing module is provided with a positioning shaft (72, 102) accommodated in the center hole (Fig. 3), and the food material processing tool (7, 9) is rotatable about the center hole (Pg. 5, [0025]).

    PNG
    media_image3.png
    803
    1532
    media_image3.png
    Greyscale

Modified Fig. 1, 2, 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pommerel (European Patent Office Application No. EP 2 085 005 A1; English translation provided through Espacenet) in view of Sheng (CN 105816071 A; English translation provided through Espacenet).
Regarding claim 9, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46) with a rotary cutter head (8) of the second food material processing module (4; see top of Fig. 1 where cover 4 comprises a second food material processing module) and Pommerel also teaches the rotary cutter head being installed on the base (cover, 4, 41). However, Pommerel does not teach the rotary cutter head being in a shape of a taper and extending downward into the cooking cup.
Sheng teaches a rotary cutter tool (planing knife or planer, 40) that is tapered and in a conical shape and extends downward into a turntable (30) and frame (20). Pommerel and Sheng are analogous art as they both teach a multifunctional food processing device, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotary cutter head (8) as taught by Pommerel to incorporate the teachings of Sheng to provide a rotary cutter head in a shape of a taper and extending downward into a cooking cup. Doing so would be advantageous for maintaining flexible rotation for a long time, prolonging the service life of the device and having the capability of cutting long silk or pieces to meet the various requirements of the kitchen for food processing (see Background technique paragraph). Furthermore, the truncated cone (40) can position the center of the food to avoid the deviation of the food during the cutting, which leads to the cutting and breaking of the piece, and ensures the cutting of the super filament and the piece (see Summary of Invention paragraph 7). Additionally, the cone/tapered shape of the rotary cutter head would make the discharge smoother, not easy to be blocked, and ensure the normal operation of the motor (see Background technique paragraph).
Regarding claim 10, Pommerel teaches a multifunctional food processer (Pg. 2, [0005], lines 45 – 46) with a base (4, 41) and a rotary cutter head (8). However, Pommerel does not teach the inner side of the base being provided with a boss protruding inward. Pommerel also does not teach the rotary cutter head having a cutter head base and a cutter head holder. 
Sheng teaches an inner side of a base (30) provided with a boss protruding inward (32). Sheng also teaches the rotary cutter head (40) having a cutter head base (42) and a cutter head holder (40) (see modified Fig. 2 and 6) in shape of a taper (Fig. 2) extending downward into a turntable (30) and frame (20). Sheng also teaches a large diameter end of the cutter head holder protruding outward along a radial direction to form the cutter head base (42) (Fig. 6). Pommerel and Sheng are analogous art as they both teach a multifunctional food processing device, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base (4) and the rotary cutter head (8) as taught by Pommerel to incorporate the teachings of Sheng to provide a the inner side of the base having a boss protruding inward and the rotary cutter head having a cutter head base and a cutter head holder extending downward into the cooking cup. Doing so would be advantageous for maintaining flexible rotation for a long time, prolonging the service life of the device and having the capability of cutting long silk or pieces to meet the various requirements of the kitchen for food processing (see Background technique paragraph). Furthermore, the truncated cone (40) can position the center of the food to avoid the deviation of the food during the cutting, which leads to the cutting and breaking of the piece, and ensures the cutting of the super filament and the piece (see Summary of Invention paragraph 7). Additionally, the cone/tapered shape of the rotary cutter head would make the discharge smoother, not easy to be blocked, and ensure the normal operation of the motor (see Background technique paragraph).

    PNG
    media_image4.png
    914
    854
    media_image4.png
    Greyscale

Modified Fig. 2 and 6
Response to Arguments
The original rejection under section 112(b) of claims 1 – 10 in the final action filed on January 27th, 2022 is removed. However, the applicant’s amendment caused a new 112(a) and (b) issue for claims 1 – 10. 
Applicant's arguments/remarks filed on April 26th, 2022 have been fully considered but they are not persuasive. See reasons below.
Contrary to applicant’s remarks on pg. 8 that Pommerel fails to disclose that the second food material processing module comprising a base covered above the cooking cup and an upper cover covered above the base, Pommerel does in fact disclose the preceding limitation as shown in modified Fig. 2 above. 
Regarding applicant’s remarks on pgs. 8 – 9 about the instant application disclosing the first food material processing module is provided with a transmission shaft and two food material processing tools. This is found to be unclear as evident by paragraphs # 8 and 11 in this office action. The instant disclosure does not illustrate or describe “a second food material processing tool” rather the specification and figures disclose only a food material processing tool, 320 embodied as a rotary cutter and a transmission shaft, 330. Therefore, it is unclear what element the applicant is referencing by the second food material processing tool. As stated previously in this office action, under the broadest reasonable interpretation, the transmission shaft is read as the second food material processing tool. 
Furthermore, similar to the instant disclosure, Pommerel’s transmission shaft (7, 70) can be used without the food material processing tool (9). See, Pommerel Pg. 2. [0005], lines 45 – 46 and Fig. 3 showing food processor components are removable and can be provided with a food material processing tool 7, 9 and/or just a transmission shaft 7, 70; See [0007] and [0020]).
Additionally, contrary to the applicants remarks on top of pg. 9 that the food material processing tool, 320 may be used without the transmission shaft, this is incorrect because the blades, 3103 in the instant disclosure are still affixed to a (transmission) shaft, 3101 as seen in Figs. 5 and 7.
Regarding the applicant’s remarks on pg. 9 about the rotary positioning shaft and the second transmission assembly, Pommerel discloses the rotary positioning shaft (72, 102; Fig. 2) and a second transmission assembly (5; modified Fig. 2, 3), see paragraph # 15 in this office action.  
Regarding applicant’s remarks on pg. 10 that it is non-obvious to obtain the technical solution of the amended claim 1 over Pommerel and/or Sheng. Sheng discloses multiple motivations for combining the tapered rotary cutter head of Sheng with Pommerel’s teachings to arrive at the instant disclosure. For example, Sheng discloses the benefit of Sheng’s rotary cutter head having the capability of cutting long silk or pieces to meet the various requirements of the kitchen for food processing (see Background technique paragraph). Furthermore, the truncated cone (40) can position the center of the food to avoid the deviation of the food during the cutting, which leads to the cutting and breaking of the piece, and ensures the cutting of the super filament and the piece (see Summary of Invention paragraph 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774